Case 1:21-cv-01942 Document 1-7 Filed 03/05/21 Page 1 of 9




                                                         EXHIBIT 7
Case 1:21-cv-01942 Document 1-7 Filed 03/05/21 Page 2 of 9




                                                         EXHIBIT 7
Case 1:21-cv-01942 Document 1-7 Filed 03/05/21 Page 3 of 9




                                                         EXHIBIT 7
Case 1:21-cv-01942 Document 1-7 Filed 03/05/21 Page 4 of 9




                                                         EXHIBIT 7
Case 1:21-cv-01942 Document 1-7 Filed 03/05/21 Page 5 of 9




                                                         EXHIBIT 7
Case 1:21-cv-01942 Document 1-7 Filed 03/05/21 Page 6 of 9




                                                         EXHIBIT 7
Case 1:21-cv-01942 Document 1-7 Filed 03/05/21 Page 7 of 9




                                                         EXHIBIT 7
Case 1:21-cv-01942 Document 1-7 Filed 03/05/21 Page 8 of 9




                                                         EXHIBIT 7
Case 1:21-cv-01942 Document 1-7 Filed 03/05/21 Page 9 of 9




                                                         EXHIBIT 7
